MEMORANDUM **
Farah Rahimi, a native and citizen of Iran, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of removal and for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition.
Substantial evidence supports the BIA’s adverse credibility finding. The BIA offered specific, cogent reasons for its findings based on petitioner’s demeanor and inconsistencies between her testimony and declaration that go to the heart of her asylum claim, including statements regarding her “marriage”. See id. at 1043. Because petitioner failed to show that she was eligible for asylum, it follows that she did not satisfy the more stringent standard for withholding of deportation. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
In addition, substantial evidence also supports the denial of relief under CAT. See id. at 1157.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.